OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                         AUSTIN




          We roorired your 10
whloh made 88 fbllorrrt




                                # a6 Drmented to
                                low 0p1nl.0nwill
                        13@rtha    requert tar an
                        0, ',bOthe porltlon 0r the
                        01an:rrt iOrth.   That
Honorable   Orville   8.   Oerprntor,   &meea



     r*nt texor on aerteln mployore, and ao-
     rordingrj, Qonloy paid unuploynrrnt Lrrs
     thereon. Durtag the month or AU&u&,
     1986, the Oamalrriondetennlnod  that Qonley
     wea not the aployer but, rortb    purpoae6
     0r the TUW   unemployment Oompeneation Aot,
     we8 the egent ar the ainolalr Rerlnlng Oompany




     dete of ,theoriginal law to end inol&ing
     the datr af mid rultng, rwultiag in l
     dOUbi* pa)glrt Of tW8   011 the 8~3 O~piOy~O8.
     Theraerter, itoailry
                        eppliod tothe oo~01i~sion
     for 8.retud ot tb terar that ho had &maid,
     end he WEB raiunded all of raoh texrr tlm
     #lo detb of whioh wea not eerlirr than one
     yuer prior  to the datr of hllrap lloatiin,
     a8 p0~ide4 for in SWtiOn 14 (dP ot the Abt.
     Hi* epplioatfon rOr rMWl    wer deuled with
     r*rpootiti7jtuclr in the emount of $16R.R4
     thet. he6 bwc4@ &te more than on0 year prior
     to thr det, or hi8 appli8etion.
           *ThhrTOXes ~ql@lOgpsnt ConaprnratfonAot
     we8 ‘ua&~drd,etfeathe April 1, lOSO, and old
     Sootlon,14 (d) use umandodto BOWseat1 on 14 ( j) ,
     in nhioh the period. or limstetion wao rxtendod
     rrem on0 par to far.
Honorable OrvIllC ~3. Carpenter, pa&e 3


          ‘?yaythe Comirrion meko a.refund of thin
     &amt~~of~#l6t;Eb to either Copley or tho ginolair
     Refining Ocqpany under OIther of the oontentiona
     sbtorsprorrnted?*
           i!iibreotion
                      (41, Artiolr SiSlb-18 Vornon'e AAAO-
 tat.6 ~1~11 Btatutrs Of Tofaa, wbioh extended tho period
'of limitetidn from QACIto four yeam, reeda es follows:
           wWhero SAy olaployingunit has made a
     mymeAt      to the OolaniraiOA Of" OOAtribUtiOAs
     alleged to b6 due, and it Is later detarmlnsd
     that oU@h OOAtribUtiOA8 W@Jl-eAOt dU(1,‘iA
     whole OS iA.F4Tirt,the 8lEplOyi~ UAit ElSkiAg
     suoh &WJlWAthay m8ke 8DDliO8tfOA t0 th6
     Commirbion.ror SA adjustment thsrebf iA OOA-
     AeOtioA with OOAtribUtiOA ByBlQAt8 then due,
     or, for a rerun4 thereof because suoh adjust-
     meAt 08AAOt by Bed&, sad it the ~%I!JUL~IJS~OA
     shell dote-s     th&t euoh oontrlbutlone or
     penalty, or eny poktlon therrof were err~n-
     eourly oelJooted,,tkn Qommlsrlon shall allow
     EUOh~kid~~O@i~ UAit,to 'lMk# aA 8djUStiieAt
     therae? wltiioutInte*err$In ooimsotion with
     oontzibutloit-payment8then duo.by auoh .uaploy-
     iq6 Unit, or ii,etWh abjU#tmAt OAAAOtbo
     Rae, the coapri8oion~shell rarund odd




                                             own
     fund mey be 6'0madr'on,.the~OlYAllIei3IoA~:
     initbat~vew* (~underroorlng our6)
          fn via+ ‘oi our @piAiOA NO. 0450, dated kieroh
17, lOM, in,whI@h we held that tho' refund aou$ht by
v. T. oonloy wee barred ee to all OOAtrfbUtIOAe dU0
prior to oAe.yeer betare, the date of applIc8tlon, the
eole questfon    to be oonrridorodhere ia whether the ex-
EonorebXe Omllli      8. Oarpentsr, Page 4


to&ion or thr gW&&od oi limi~etlon by the Legieletun,
In fh@ hubeo#tian~‘#4t   out ebovo, would NVIYI e aewe
0r~eotIoa llror4y birred. .Tho err00t Of the AOt ellow-
Ing en idju&mnt,?r~     tOre8 crrro~oouel$paid I8 the eanm,
in a0 fe2 ‘U OoSetitUttfOml    Inhibition8 er0 OOllQerA~d,
ia the feYu& or nmp       ior 8Uoh pepumt.
          n13.lrgleletIoA has proOp0otIve roroe and 0fr00t,
~~e~~tfoepootlvef: tuber r~preeely provld~d IA the law
      . Heetu 8Ad Rebortr v. Dome Irr. Dl~t..,S39 S. a.
993, C. C. A., (writ of error refused).~
               'IA trOetiAg the eubjeot  oi retroeotivity  or
rrtroepeotitity,       the ConnIerlon of Appeclle in AmrIo
SUrrty    Oomprny 111. Axtoll   OO,‘, S6 8. W. (Zd) 7.90, quot-
ing   rrom lqaorpue     Jurie r-4,        6eOtiOA 778, said:
            ?*A ret?otpi?otivr      taw   lo OAO tht   re-
                                 Ivmto,   6 pretloue
                                 frrent legal 8rr00t
                                    uader the law whOA
                                   oQnurotion the 'tdrme




           It IO trnnOoOererJYor u0 to dstmmim the quoe-
tiOA 88 to wh.th.k~th.~~(rielet~o OQuld hare Mde the
itettiterdm8OtiYO;iYai     61080 lxeminetiOA 0f A&IOU
%~erb-U;‘Lubeertioa.(j   “, dgae not dIlclOloer
                                              enf lrgis-
letitr .Intmt tlWIt@;~ 4 8$?58,~8bellhew #UQh @itrOt. YOU
.~arOt~~f~O,~~vl~~id~thZt It I8 the.opl+bn of.thIe de-
partant    ttmt   ow Opinion go. O-459,enewmiag              our   quen-
tlon in~.thr.aO$~t~tO,'vtil~eppliO0 to thie aleIm.